/^..
   Fill in this

   Debtor 1                  VANESSAPAYTON
                                                                                                                                                           FILED
   (Spouseif,filing)         FirstName                            MiddleName                            LastName                                             2019 OCT 25 PMl^S
   United States Bankruptcy Court for the:                  DISTRICTOF ARIZONA

   Case number

   <ifknown)                                                                                                                                                      D Checkifthisisan
                                                                                                                                                                     amended filing



  Official Form 106Sum                                                                     ^' ..
  Summa                of Your Assets and Liabilities and Certain Statistical Information                                                                                 12/15
  Beascompleteandaccurateas possible. Iftwomarriedpeoplearefilingtogether, bothareequallyresponsibleforsupplyingcorrect
  information.Fill outall ofyourschedulesfirst;thencompletetheinformationonthisform. Ifyouarefilingamendedschedulesafteryoufile
  your original forms, you must fill out a new Summary and check the box at the top of this page.
               Summarize Your Assets


                                                                                                                                                                   Your assets
                                                                                                                                                                   Value ef what you own

   1.    ScheduleA/B: Property (Official Form 106A/B)
         1a. Copy line 55, Total real estate, from ScheduleA/B................................................................................................      $                   0.00

         1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................          $             13. 300. 00

         1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................     $             13. 300. 00
               Summarize Your Liabilities




  2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
         2a. Copythetotal you listed in ColumnA, Amountofclaim, at the bottom ofthe last pageof Part 1 of ScheduleD...                                              $             15,000.00
  3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
         3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                            S                   0.00

         3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $             80. 616. 00


                                                                                                                                     Yourtotal liabilities $                   95,616.00

  Part 3       Summarize Your Income and Expenses

  4.     Schedule I: Your Income (Official Form 1061)
         Copy your combined monthly income from line 12 of Sctedute/...................................................................                             $              2, 371. 00

  5.     Schedule J: Your Expenses (Official Form 106J)
         Copy your monthly expenses from line 22c of ScheduleJ..........................................................................                            $              2, 385.00

  Part         Answer These Questions for Administrative and Statistical Records

  6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         d No.You havenothingto reportonthispartoftheform. Checkthisboxandsubmitthisformto thecourtwithyourotherschedules.
         B Yes
  7.     What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
               household purpose. " 11 U. S. C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S. C. § 159.
         D Yourdebtsarenotprimarilyconsumerdebts. You havenothingto reportonthispartoftheform. Checkthisboxandsubmitthisformto
               the court with your other schedules.

  OfficialForm 106Sum                   Summary ofYourAssets andLiabilitiesandCertain Statistical Information                                                            page 1 of 2
 Software Copyright (c) 1996-2019 Best Case. LLC-wvnv. b8slcase. com


               Case 2:19-bk-13662-EPB                                  Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                                       Desc
                                                                       Main Document    Page 1 of 33
      Debtor1 VANESSAPAYTON                                                            Casenu.berf^«o^
      8
            F^m-;hLen?riTR"(F?^CBU^^OoT^T.ec?                                     current monthl^income   ^    0^      For.
                                                                                                                                          2,872.00

      9. CopythefollowingspecialcategoriesofclaimsfromPart4,line6 ofScheduleE/F:
                                                                                                   Total ctaina
           FromPart4 on ScheduleE/F,copythefollowing:
           9a. Domestic support obligations (Copy line 6a.)
                                                                                                                        0.00
           9b.Taxesandcertainotherdebtsyouowethegovernment. (Copyline6b.)                                               0. 00
           9c.Claimsfordeathorpersonal injurywhileyouwereintoxicated. (Copyline6c.)                                     0.00
          9d. Studentloans. (Copy line 6f.)
                                                                                                                  53, 000. 00
          9e-
                st si %p^%f;paratlon                     agreement ordivorce that yM ^ ^ ^   -
                                                                                                                        0.00
          9f.Debtstopensionorprofit-sharing plans, andothersimilardebts. (Copyline6h.)            +$                    0. 00

          9g. Total. Add lines 9a through 9f.
                                                                                                              53, 000. 00




Officia. Forn.106Sum                        SugaryofYourAssetsandLiab.l. tiesandCertainStat.st.cal n. ^ation                          page 2 of 2
SoftwareCopyrjghl(c)1996-2019BestCase,LLC- www.bestcase.com
                                                                                                                                Best Case Bankruptcy
                Case 2:19-bk-13662-EPB                        Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                       Desc
                                                              Main Document    Page 2 of 33
   Fill in this information to :identify your case and this filing:

                               VANESSA PAYTON
                               First Name                        Middle Name                      Last Name

   Debtor 2
   (Spouse, if filing)         First Name                        Middle Name                      Last Name


   United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

  Case number
                                                                                                                                            D    Check if this is an
                                                                                                                                                 amended filing


 Official Form 106A/B
 Schedule A/B: Pro ert                                                                                                                          12/15
 I"eachcategory separatelylistanddescribeitems.Listanassetonlyonce. Ifanassetfits in morethanonecategory,listtheassetinthecategorywhereyouthink
 !l^ ??^t:-^^s-c.ol?PIT?e?"da(:curatea.s Possible-Lftwo?arriedPeoP'earefilingtogether,bothareequallyresponsibleforsupplyingcorrec't'information.V
 more space is needed, attach a separate sheetto this form. Onthetop ofanyadditionalpages, writeyour'nanie andcase number (ifknown). Answerevery'question.
  Part           Describe Each Residence, Building, Land,or Other Real Estate You Ownor Havean Interest In

 1. Doyou own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
     D Yes. Where isthe property?


  Part 2-      Describe Your Vehicles


 D-oyou ow,"' '^ase' °,r. have legal or ec<uitable interest in anyvehicles, whetherthey are registered or not? Includeanyvehicles you ownthat
 someoneelsedrives. Ifyou leasea vehicle, also report it on ScheduleG: ExecutoryContracts andUnexpiredLeases.
 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    D No
           Yes


   3. 1     Make:        KIA                                       Who has an interest in the property? Check c   Donotdeductsecuredclaims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D-
            Model:       SOUL                                           Debtor 1 only                             Creditors Who Have Claims Secured tiy Property.
            Year:        2019                                      D Debtor 2 only                                Current value of the      Current value of the
            Approximate mileage:                  22, 000          D Debtor 1 and Debtor 2 only                   entire property?          portion you own?
            Other information:
                                                                   D Atleastoneofthedebtorsandanother

                                                                   D Check ifthis iscommunity property                   $11, 000. 00                 $11, 000. 00
                                                                         (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
          No
    D Yes



 5 Addthedollarvalueofthe portionyouownforall ofyourentriesfrom Part2, includinganyentriesfor
     .
         pages you have attached for Part 2. Write that number here.                                                                              $11,000.00

 Part 3.       Describe Your Personal and Household Items
 Doyou own or haveany legal or equitable interest in any ofthe following items?                                                          Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.



Official Form 106A/B                                                            ScheduleA/B: Property                                                         page 1
Software Copyright (c) 1996-2019 Best Case. LLC - wvnv. bestcase. com
                                                                                                                                                  Best Case Bankruptcy
                  Case 2:19-bk-13662-EPB                                Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                             Desc
                                                                        Main Document    Page 3 of 33
      Debtor 1    VANESSAPAYTON                                                                       Case number (if known)
  6. Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
     D No
           Yes. Describe.....


                                      1 BED 150. 00, 1 DRESSER 40. 00, 1 COUCH 100. 00, 1 SITTING
                                     CHAIR 50.00, 1 CHEST40.00, 1 TV STAND40.00, 1 KITCHEN
                                     TABLE 4 CHAIRS 80. 00, 1 TV 100. 00                                                                             $600.00

  7     Electronics

        Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                      including cell phones, cameras, media players, games
           No
        D Yes. Describe.....

 8. Collectibles of value
        Examples:Antiquesandfigurines;paintings,prints, orotherartwork;books,pictures, orotherartobjects;stamp, coin, orbaseballcardcollections:
                      other collections, memorabilia, collectibles                                          '          '' . ------. -------,
           No
        D Yes. Describe.....

 9. Equipment for sports and hobbies
        Examples: Sports, photographic, exercise, and other hobbyequipment; bicycles, pool tables, golfclubs, skis; canoes andkayaks; carpentry tools:
                      musical instruments                                                '     '    "      .       -. -----.. -. -, -.. -, -., --...., -, »,
          No
       D Yes. Describe.....

 10. Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
         No
       D Yes. Describe.....

 11 Clothes
         Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
       D No
          Yes. Describe.....


                                    CLOTHES                                                                                                         $100.00

 12. Jewelry
        Examples: Everydayjewelry, costumejewelry, engagement rings,weddingrings, heirloomjewelry, watches, gems, gold,silver
          No
       D Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
       D Yes. Describe.....

14.^Any other personal and household items you did not already list, including any health aidsyou did not list
      a No
      D Yes. Give specific information.....


 15 AddJhe dol.larva!ue ofa" ofyourentries from Part3, including anyentries for pages you haveattached
         for Part 3. Write that number here                                                                                                   $700.00


 Part       Describe Your Financial Assets
 Doyou ownor haveanyfegalorequitableinterestin anyofthefollowing?                                                                Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.
Official Form 106A./B
                                                                      Schedule A/B: Property                                                          page 2
Software Copyright (c) 1996-2019Best Case, LLC-www.bestcase. com
                                                                                                                                           Best Case Bankruptcy

                 Case 2:19-bk-13662-EPB                            Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                           Desc
                                                                   Main Document    Page 4 of 33
   Debtor 1         VANESSA PAYTON                                                                                      Case number (if known)


  16. Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
          No
      D Yes.

  17 Deposits of money
        Examples: Checking,               sayi ngs   or   other financial accounts;   certificates of deposit; shares in credit unions, brokerage houses, and other similar
                        institutions. If you have multiple accounts with the same institution, list each.
      D No
          Yes........................                                                  Institution name:


                                              171. PRE-PAIDDEBIT                                                                                                      $300.00


 18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       No
     D Yes.                                           Institution or issuer name:


 19. Non-publiclytradedstockandinterests in incorporatedandunincorporatedbusinesses,includingan interestinanLLC,
       andjoint venture                                                                              '                   '          " -    ~--.. -. -'r-~--"r-i
         No
     D Yes. Give specific information about them.
                                                Name ofentity:                                                           % ofownership:
 20. Government and corporate bonds and other negotiableand non-negotiableinstruments
     Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
     Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
         No
     D Yes. Give specificinformationaboutthem
                                                Issuer name:

 21. Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, orother pension or profit-sharing plans
     D No
         Yes. List each account separately.
                                 Type of account:                                     Institution name:

                                             401(k)                                                                                                                $1,300.00

22. Security deposits and prepayments
       Your share ofali unused deposits you have made sothat you maycontinue service or usefrom a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, orothers
       No
     D Yes.                                                                           Institution name or individual:


23. Annuities (A contract fora periodic payment ofmoney to you, eitherfor life orfora number ofyears)
         No
     D Yes.............                 Issuer name and description.

24. Interests in an education IRA, in an accountin a qualifiedABLEprogram, or undera qualifiedstate tuition
     26 U. S.C. §§530(b)(1), 529A(b), and529(b)(1).                        -- - - - .- .--=.. -.> - --. " i-....... »~» ^,^., p. uy. a,,,.
     ^1 No
    D Yes...... ......                  Institution name and description. Separately filethe records ofany interests. 11 U. S. C. §521(c):
25. Trusts, equitable orfuture interests in property (other than anything listed in line 1),and rights or powers exercisable foryour benefit
        No
    D Yes. Give specific information about them...

26. Patents,copyrights,trademarks,tradesecrets, andotherintellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    . No

Official Form 106A/B                                                          ScheduleA/B: Property                                                                     page3
Software Copyright (c) 1996-2019 Best Case, LLC - wvw. bestcase. com
                                                                                                                                                             Best CaseBankruptcy
                Case 2:19-bk-13662-EPB                                   Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                       Desc
                                                                         Main Document    Page 5 of 33
 Debtor 1        VANESSA PAYTON                                                                         Case number (if known)

     D Yes. Give specificinformation aboutthem...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
     D Yes. Give specific information aboutthem...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
          No
     D Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     D Yes. Give specific information......


30. Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, SocialSecurity
                     benefits; unpaid loans you made to someone else
          No
     D Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
      No
     D Yes. Name the insurance company of each policy and list its value.
                                          Company name:                                        Beneficiary:                          Surrender or refund
                                                                                                                                     value:

32. Any interest in property that is due you from someone who has died
      If you are the beneficiaryof a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.

          No
     D Yes. Give specific information..

33. Claims againstthird parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:Accidents, employment disputes, insurance claims, or rightsto sue
       No
     D Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set offclaims
          No
     D Yes. Describeeach claim.........

35. Any financial assets you did not already list
     No
     D Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here.                                                                                                     $1, 600. 00

 Part 5     DescribeAny Business-Related Property You Ownor Havean Interest In. Listany real estate in Part 1.

37        you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

   Dyes Go to line 38.

Official Form 106A/B                                                  Schedule A/B: Property                                                              page 4
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                           Best Case Bankruptcy
               Case 2:19-bk-13662-EPB                             Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                              Desc
                                                                  Main Document    Page 6 of 33
  Debtor 1       VANESSA PAYTON                                                                                  Case number (if known)



  Part 6   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-relatedproperty?
           No. Go to Part 7.
       D Yes. Goto line47.


 Pan             Describe All Property You Own or Have an Interest in That You Did Not List Above

53 Do you have other property of any kind you did not already list?
   Examples: Season tickets, country club membership
    No
    D Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                   $0. 00

               List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2                                                                                                                    $0.00
 56. Part 2: Total vehicles, line 5                                                           $11,000.00
 57. Part 3: Total personal and household items, line 15                                             $700. 00
 58. Part 4: Total financial assets, line 36                                                    $1, 600. 00
 59. Part 5: Total business-retated property, line 45                                                  $0. 00
 60. Part 6: Total farm- and fishing-related property, line 52                                         $0.00
 61. Part 7: Total other property not listed, line 54                                                  $0. 00
 62. Total personal property. Add lines 56 through 61...                                      $13,300. 00       Copy personal property total       $13, 300. 00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                              $13, 300. 00




Official Form 106A/B                                                        Schedule A/B: Property                                                         page 5
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                               Best Case Bankruptcy
             Case 2:19-bk-13662-EPB                               Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                               Desc
                                                                  Main Document    Page 7 of 33
  Fill in

  Debtor 1                 VANESSAPAYTON
                           First Name                         Middle Name

  Debtor 2
  (Spouse if, filing)      First Name                         Middle Name                    Last Name


  United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

  Case number
  (if known)                                                                                                                             D Check if this is an
                                                                                                                                           amended filing

 Official Form 106C
 Schedule C; The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. Iftwo married people are filingtogether, both are equally responsibleforsupplying correct information. Using
the property you listed on ScheduleA/B: Property (OfficialForm 106A/B)as your source, list the property thatyou claim asexempt. If more spaceis
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
anyapplicablestatutory limit. Someexemptions-suchasthosefor healthaids, rightsto receivecertain benefits, andtax-exemptretirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100%of fair market value undera lawthat limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.



 1. Whichset of exemptions are you claiming? Checkone only, even if your spouse is filingwithyou.
            You are claiming state and federal nonbankruptcy exemptions.               11 D. S. C. § 522(b)(3)

       D You are claimingfederal exemptions. 11 U. S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on             Current value of the     Amount of the exemption you claim        Specificlawsthat allow exemption
      Schedule AfB that lists this property                      portion you own
                                                                Copy the value from      Cheek only one box toreseh exemption
                                                                Schedule A/B
       2019 KIA SOUL 22, 000 miles                                     $11,000.00        F                               $0. 00   Am-Rev-stat- § 33-1125(8)
       Line from Schedule A/B: 3.1
                                                                                         D     100% of fair market value, up to
                                                                                               any applicable statutory limit

      1 BED 150. 00, 1 DRESSER 40. 00, 1                                    $600.00                                   $600. 00    Ariz- Rev- stat- § 33-1123
      COUCH 100. 00, 1 SITTING CHAIR
      50. 00, 1 CHEST 40. 00, 1 TV STAND                                                 D
                                                                                               100% affair market value, up to
      40. 00, 1 KITCHEN TABLE 4 CHAIRS                                                         any applicable statutory limit
      80. 00, 1 TV 100. 00
      Line from Schedule . 4/8: 6.1


      CLOTHES                                                               $100. 00     H                            $100. 00    Ariz. Rev. Stat. g33. 1125(1)
      Line from Schedule A/B: 11.1
                                                                                        1-1 100% offairmarket value, upto
                                                                                               any applicable statutory limit

      PRE-PAIDDEBIT:                                                        $300.00                                   $300.00     Ariz-Rev-stat §
      Line from Schedule A/B: 171                                                                                                 33-1126(A)(9)
                                                                                        D 100% offairmarket value, upto
                                                                                               any applicable statutory limit

      401(k):                                                           $1,300.00                                   $1,300.00     Ariz- R®v-Stat. § 9-931
      Line from Schedule A/B: 21 .1
                                                                                        0 100%offairmarket value, upto
                                                                                              any applicable statutory limit


Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase. com
                                                                                                                                                     Best Case Bankruptcy
                Case 2:19-bk-13662-EPB                            Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                      Desc
                                                                  Main Document    Page 8 of 33
 Debtor1      VANESSAPAYTON                                                                       Case number (if known)

 3. Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
      D      Yes. Did you acquire the property covered by the exemption within 1, 215 days before you filed this case?
             D       No
             D       Yes




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                            page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. b8stoase. com                                                        Best Case Bankruptcy

              Case 2:19-bk-13662-EPB                               Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09           Desc
                                                                   Main Document    Page 9 of 33
 Debtor 1                   VANESSAPAYTON
                            First Name                     Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                     Middle Name                       Last Name


 United States Bankruptcy Court for the:             DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                                       d Check if this is an
                                                                                                                                                     amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copythe Additional Page,fill it out, numberthe entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors haveclaims secured by your property?
      D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ES! Yes. Fill in all of the information below.

                                                                                                                                     Column B                Cotomn C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for
each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much     Amount of claim        Value of collateral     Unsecured
as possible, list the claims in alphabeticalorderaccordingto the creditor's name.                             Donot deductthe        that supports this      portion
                                                                                                              value of collateral.   claim                   If any
         SOUTHERN HILLS
         ACCEPTANCE                               Describe the property that secures the claim:                   » l o, uuu.l              $11, 000. 00         $4, 000. 00
         Creditors Name                           2019 KtA SOUL 22, 000 miles

         2901 W MACARTHUR
                                                  As of the date you file, the claim is: Check all that
         BKVD                                     apply.
         Santa Ana, CA 92704                      D Contingent
         Number, Street, City. Stats & Zip Code   N Unliquidated
                                                  D Disputed
Who owes the debt? Check one.                     Nature of lien. Check all that apply.

     Debtor 1 only                                IS An agreement you made (such as mortgage or secured
 D Debtor 2 only                                      car loan)

 D Debtor1 and Debtor2 only                       D Statutorylien (such astaxlien, mechanic'slien)
 D At leastoneofthe debtors and another           D Judgmentlienfrom a lawsuit
 D Check if this claim relates to a               D Other(includinga rightto offset)
      community debt

 Date debt was incurred          07/01/19                Last 4 digits of account number           4487




   Add the cloilar value of your entries in Column A on this page. Write that number here:                                  $15, 000. 00
   If this is the last page of your form, add the dollar value totals from alt pages.
   Write that number here:                                                                                                  $15, 000. 00

 Part          List Others to Be Notified for a Debt That You Alread Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Parti. For example, if a collection agency is trying
to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Stfflilarty, if you have more than one
creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 4,
do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -wwwbestaase.com                                                                                             Best Case Bankruptcy
               Case 2:19-bk-13662-EPB                         Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                                 Desc
                                                              Main Document   Page 10 of 33
 Fill in this

 Debtor 1                   VANESSAPAYTON
                            First Name                       Middle Name                         Last Name

 Debtor 2
 (Spouse if, tiling)        First Name                       Middle Name                         Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                         D Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITT claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Pageto this page. If you have no informationto report in a Part, do not file that Part. Onthe top of any additional pages,write your nameand case
number (if known).
                 List All of Your PRIORITCUnsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.
       D Yes.

 Part i:        List All of Your NONPRIORITCUnsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       H Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more an one nonpriority unsecured
       claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already Included In Part 1. If more than one
       creditor holds a particular claim, list the other creditors in Part 3. 1f you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2
                                                                                                                                                            Total claim

 4.1          AD ASTRA RECOVERYSVS                                   Last 4 digits of account number         4487                                                         $433.00
              Nonprionty Creditor's Name
              7330 W 33RD STREET N                                   When was the debt incurred?             06/01/18
              Wichita, KS 67205
              Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
              Who incurred the debt? Check one
                                                                     D Contingent
              B Debtor 1 only
                                                                     EB Unliquidated
              D Debtor 2 only
                                                                     D Disputed
              a Debtor1 andDebtor2 only                              Type of NONPRIORITY unsecured claim:
              D At least one of the debtors and another              D Studentloans
              D Check if this claim is for a community debt          D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
              Is the claim subject to offset?                        report as priority claims
              B No                                                   D Debts to pension or profit-sharing plans, and other similar debts
              a Yes                                                  m Other.Specify SPEEDYCASH




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                            43775                                                Best Case Bankruptcy

                Case 2:19-bk-13662-EPB                          Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                                     Desc
                                                                Main Document   Page 11 of 33
  Debtor 1 VANESSAPAYTON                                                                                     Case number (if known)

 42         BANK OF AMERICA                                             Last 4 digits of account number        4487                                           Unknown
            NonpriorityCreditor's Name
            PO BOX 1598                                                 When was the debt incurred?            06/01/18
            Norfolk, VA 23501
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one
                                                                        D Contingent
                Debtor 1 only
                                                                            Unliquidated
            D Debtor2 only
                                                                        D Disputed
            D Debtor 1 and Debtor 2 only                                Type of NONPRIORIT/ unsecured claim:
            D At least one of the debtors and another                   D Student loans
            D Checkifthis claim is for a communitydebt                  D Obligations arising out ofa separation agreement or divorce thatyou did not
            Is the claim subject to offset?                             report as priority claims
            B No                                                        D Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                           Other Specify CREDIT

 4.3        BERLIN WHEELER INC                                          Last 4 digits of account number        4487                                           $1, 303. 00
            Nonpriority Creditor's Name
            2942 A WANMAKER DR                                          When was the debt incurred?            06/01/18
            #200
            Toeka, KS 66614
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                                                                        D Contingent
                Debtor 1 only
                                                                        Is Unliquidated
            D Debtor2 only
                                                                        D Disputed
            D Debtor1 and Debtor2 only                                  Type of NONPRIORITY unsecured claim:
            D At least one of the debtors and another                   D Studentloans
            D Check if this claim is for a community debt               D Obligations arising out ofa separation agreement or divorce that you did not
            !s the claim subject to offset?                             report ss priority claims
            B No                                                        D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            a Yes                                                       BBOther. Specify COX

            BUREAU OF MEDICAL
 4.4        ECONOMICS                                                   Last4 digits of account number         4487                                             $747.00
            Nonpriority Creditor's Name
           326 EAST CORONADORD                                          Whenwasthe debt incurred?              07/01/18
           Phoenix, AZ8S004-1524
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                        a Contingent
               Debtor 1 only
                                                                        H Unliquidated
            D Debtor2 only
                                                                        D Disputed
            D Debtor 1 and Debtor 2 only                                Type of NONPRtORITYunsecured claim:
            D At least one ofthe debtors and another                    D Student loans
            D Check if this claim is for a community debt               D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                              report as priority claims

            B No                                                        D Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                           Other. Specify     MEDICAL




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 7
Software Copyright (c) 1996-201 9 Best Case. LLC - www. beslca5e. com                                                                                    Best Case Bankruptcy

              Case 2:19-bk-13662-EPB                                Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                       Desc
                                                                    Main Document   Page 12 of 33
 Debtor 1 VANESSA PAYTON                                                                                   Case number (if known)

14. 5 |     CASH 1                                                    Last 4 digits of account number        4821                                          $1, 534. 00
            Nonpriority Creditor's Name
            1728 W BELL RD                                            When was the debt incurred?            10/11/19
            Phoenix, AZ 85023
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                      D Contingent
            B Debtor1 only
                                                                      8S Unliquidated
            D Debtor2 only
                                                                      D Disputed
            D Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
            D At least one of the debtors and another                 D Studentloans
           D Checkifthis claim is for a communitydebt                 D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                            report as priority claims
            ®No                                                       D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                      H Other.Specify CREDIT

 4.6       CCS COLLECTIONS                                            Last 4 digits of account number        4487                                              $92.00
           Nonpriority Creditor's Name
           725 CANTON ST                                              Whenwasthe debt incurred?              06/01/18
           Norwood, MA 02062
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                      D Contingent
           Bi Debtor1 only
                                                                      S Unliquidated
           D Debtor2 only
                                                                      D Disputed
           D Debtor1 and Debtor2 only                                 Type of NONPRIORITYunsecured claim:
           D At least one of the debtors and another                  D Student loans
           D Check ifthis claim is fora community debt                D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                            report as priority claims
           S3 No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                      ^ Other.Specify PROGRESSIVE

14.7 |     CHASE BANK                                                 Last 4 digits of account number        4487                                          Unknown
           Nonpriority Creditor's Name
           NATIONAL PAYMENT SERVICES                                  When was the debt incurred?            07/01/19
           PO BOX 182223 DEPT OH1-1272
           Columbus, OH 43218
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one
                                                                      D Contingent
           S Debtor1 only
                                                                      H Unliquidated
           D Debtor2 only
                                                                      D Disputed
           D Debtor 1 and Debtor 2 only                               Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another                  D Student loans
           D Check if this claim is for a community debt              D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                            report as priority claims
           . No                                                       a Debtsto pensionorprofit-sharingplans,andothersimilardebts
           a Yes                                                      HI Other.Specify CREDIT




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                   Best Case Bankruptcy

             Case 2:19-bk-13662-EPB                              Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                       Desc
                                                                 Main Document   Page 13 of 33
             Debtor 1 VANESSAPAYTON
                                                                                                         Casenumber(ifknown)
             4.8
                       _CONNSCREDITCO
                        Nonpriority'Creditor'sName                   Last4 digitsofaccountnumber 4437
                        PO BOX 2359                                                                                                                          Unknown
                       Beaumont, TX77704                            Whenwasthedebtincurred?                06/01/18
                       NumberStreetCityStateZipCode
                       Whoincurredthedebt?Checkone.                 Asofthedateyoufile,theclaimis:Checkallthatapply
                       W Debtor1 only                               1-1Contingent
                       D Debtor2 only                                  Unliquidated

                           Debtor1 andDebtor2 only                  D Disputed
                       Q Atleastoneofthedebtorsandanother          TypeofNONPRIORirrunsecuredclaim:
                                                                   D Student loans
                      D Checkifthisclaimisfora communitydebt
                      Is the claim subject to offset?
                      B No
                                                                   5^S;Sutofaseparatweme^vo^atyou^
                      D Yes                                        D Debtstopensionorprofit-sharingplans,andothersimilardebts
                                                                   !ESOther. Specify CREDIT
                    _CONSERVE
                     Nonpriority Creditor's Name                  Last4 digitsofaccountnumber 4437
                     200 CROSS KEYSOFFICEPARK                                                                                                              $3, 004. 00
                     Fairgort, NY 14450                           Whenwasthedebtincurred?               Q6/01/17
                     NumberStreetCrt/StaTeZipCode
                     Whoincurredthedebt?Checkone.                 Asofthedateyoufile,theclaimis:Checkallthatapply
                        Debtor 1 only
                                                                  D Contingent
                     D Debtor2 only                               ^ Unliquidated
                    D Debtor1 andDebtor2 only                    D Disputed
                    D Atleactoneofthedebtorsandanother           Type ofNONPRlORirr unsecured claim:
                                                                 D Studentloans
                    D Checkifthisclaimisfora communitydebt
                    Is the claim subject to offset?
                    a No
                                                                 5^S^asu                t of a   separation asreem-<- d, vo^ .
                                                                                                                               ^ you did not


                    a Yes                                        D Debtstopensionorprofit-sharingplans,andothersimilardebts
                                                                 ®Other.Specify ASU
     4. 10
               _DEPT_OF ED/SLM
                   NonprioritTCredtor's Name                    Last4 digitsofaccountnumber 4437
                   PO BOX 9655                                                                                                                        $53, 000. 00
               .   WilkesJBarre, PA 18773                       Whenwasthedebtincurred?               07/01/14
                   NumberStreefCityStateZipCode
                   Whoincurred the debt? Check one.             Asofthedateyoufile,theclaimis:Checkallthatapply
                                                                d Contingent
                   ® Debtor1 only
                                                                   Unliquidated
                   D Debtor2 only
                                                               1-1Disputed
               D Debtor1 andDebtor2 only
               a Atleastoneofthedebtorsandanother              TypeofNONPRIORmunsecuredclaim:
                                                                  Student loans
               D Checkifthisclaimisfora communitydebt
               Is the claim subject to offset?
               S No
                                                               5^S^rt                  ofaseparationa9reem8ntor^-t. atyoud. not

               a Yes                                           a Debtstopensionorprofit-sharingplans,andothersimilardebts
                                                               D Other.Specify
                                                                                    CREDIT




Official Form 106 E/F
So^eC^:, ,^^, ," " .^, J;h^eE/F:creditorswhoHave""-curedC,a.n,s                                                                                        Page4 of 7
                                                                                                                                               Best Case Bankruptcy

                     Case 2:19-bk-13662-EPB                 Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                         Desc
                                                            Main Document   Page 14 of 33
Debtor 1 VANESSAPAYTON                                                                                Case number (if known)

4. 11    HAMEROFFLAW FIRM PC                                       Last 4 digits of account number       9796                                $10, 000. 00
         Nonpriority Creditor's Name
         3443 E FT LOWELLRD STE 101                                When wasthe debt incurred?            07/01/12
         Tucson, AZ85716-1617
         Number Street City State Zip Code                         As of the date you file, the claim is: Checkall that apply
         Who incurred the debt? Check one,                         D Contingent
             Debtor 1 only
                                                                      Unliquidated
         D Debtor2 only                                            D Disputed
         D Debtor 1 and Debtor 2 only                              Type of NONPRIORITfunsecured claim:
         D At least one of the debtors and another                 D Student loans
         a Check if this claim is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
         Is the claim subject to offset?                           report as priority claims

         t8 No                                                     D Debtsto pensionor profit-sharingplans, andothersimilardebts
         a Yes                                                     H OtherSpecify COPPERSTATEFINANCIALLLC

4, 12    PLANET FITNESS                                            Last 4 digits of account number       4487                                  Unknown
         Nonpnority Creditor's Name
         3331 W PEORIAAVE                                          Whenwas the debt incurred?            06/01/18
         #101-102
         Phoenix, AZ 85029
         Number Street City State Zip Code                         As of the date you file, the claim is: Checkall that apply
         Who incurred the debt? Check one.
                                                                   D Contingent
          . Debtor 1 only                                          B Unliquidated
          D Debtor 2 only
                                                                   D Disputed
          D Debtor 1 and Debtor 2 only                             Type of NONPRIORIPl^unsecured claim;
          D At least oiie of ilie debtors and another              D Student loans
          D Check if this claim is for a community debt            D Obligationsarisingoutofa separationagreementor divorcethatyoudidnot
          is the claim subject to offset?                          report as priority claims

          S No                                                     a Debtsto pensionor profit-sharingplans, andothersimilardebts
          a Yes                                                    8i Other. Specify CREDIT

4. 13     PORTFOLIO RECOVERY                                       Last4 digits of account number         4487                                    $394.00
          Nonpriority Creditor's Name
          120 CORPORATEBLVDSTE 100                                 Whenwasthe debt incurred?              06/01/17
          Norfolk, VA 23502
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                    D Contingent
          S8 Debtor 1 onlv
                                                                    KM Unliquidated
          D Debtor 2 only
                                                                    D Disputed
          D Dsbtor1 and Debtor2 only                               Type of NONPRIORITYunsecured claim:
          D At least one of the debtors and another                D Student loans
          D Check if this c'aim is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                           report as priority claims

          ®No                                                       D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     H Other.Specify CAPITALONE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 7
            Case 2:19-bk-13662-EPB                           Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09
Software Copyrighi(c) 1996-2019Best Case, LLC -iuww.bestcase.com                                                                           Desc
                                                                                                                                           Best Case Bankruptcy

                                                             Main Document   Page 15 of 33
Debtor 1 VANESSAPAYTON                                                                                 Case number (ifknown)

4. 14     SMILE FOR LIFE DENTISTRY                                 Last4 digits of account number         4487                                          Unknown
          Nonpriority Creditor's Name
          10209 N 35TH AVE                                         When was the debt incurred?            06/01/18
          UNIT 129
          Phoenix, AZ 85051
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                   D Contingent
              Debtor 1 only
                                                                   B Unliquidated
          D Debtor2 only
                                                                   D Disputed
          D Debtor1 and Debtor2 only                               Type of NONPRIORIT/unsecured claim:
          D At least one of the debtors and another                D Student loans
          D Check ifthis claim is for a communitydebt              D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                          report as priority claims

          @1 No                                                    D Debts to pension or profit-sharing plans, and other similar debts
          a Yes                                                    d Other. Specify CREDIT

4. 15     SPRINT                                                   Last4 digits of account number         4487                                          Unknown
          Nonpriority Creditor's Name
          PO BOX 79357                                             When was the debt incurred?            07/01/18
          City Of Industry, CA 91716-9357
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one
                                                                   D Contingent
          ® Debtor 1 only
                                                                   KB Unliquidated
          D Debtor2 only
                                                                   D Disputed
          D Debtor 1 and Debtor 2 only                             Type of NONPRIORITl'unsecured claim:
          a At ieast one of the debtors and another                D Studentloans
          D Checkif this claim isfor a communitydebt               D Obligations arising out ofa separation agreement or divorce thatyou did not
          Is the claim subject to offset?                          report as priority claims
          ^ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          a Yes                                                    B Other.Specify CREDIT

4. 16     USAA                                                     Last 4 digits of account number        4487                                          Unknown
          Nonpriority Creditor's Name
          1 NORTERRA DR                                            When was the debt incurred?            06/01/18
          Phoenix, AZ 85085
          Number Street City State Zip Code                        As of the date you file, the claim is: Checkall that apply
          Who incurred the debt? Check one.
                                                                   D Contingent
          S Debtor 1 only
                                                                   S Unliquidated
          D Debtor2 only
                                                                   D Disputed
          D Debtor1 and Debtor2 only                               Type of NONPRIORITYunsecured claim:
          D At leastone ofthe debtors and another                  D Student loans
          D Checkifthis claim isfor a communitydebt                D Obligations arising out ofa separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims
          sa No                                                    D Debtsto pension or profit-sharing plans, and other similar debts
          a Yes                                                    I! Other.Specify CREDIT




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page6 of 7
Software Copyright (c) 1996-2019 Best Case. LLC -www.bestaasecom                                                                                    Best Case Bankmptey

            Case 2:19-bk-13662-EPB                           Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                         Desc
                                                             Main Document   Page 16 of 33
Debtor 1 VANESSAPAYTON                                                                                     Case number (if known)


4. 17     WELLSFARGO BANK                                              Last 4 digits of account number        4487                                              Unknown
           Nonpriority Creditor's Name
           PO BOX 54180                                                When was the debt incurred?            07/01/18
           Los An eles, CA 90054-0180
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       D Contingent
           . Debtor1 only                                              H Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORITY unsecured claim:
           D At least one ofthe debtorsand another                     a Student loans
           D Checkifthis claim is for a communitydebt                  D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                              report as priority claims

           S3 No                                                       D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                       B Other Specify CREDIT

4. 18     WESTERNAMERICAN LOAN                                         Last4 digits of account number         4487                                            $10, 109. 00
           Nonpriority Creditor's Name
          4308 W MiSSOURIAVE                                           When was the debt incurred?            07/01/18
          Giendale, A2 85301
           Number Street City State Zip Code                           As ofthe date you file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.
                                                                       D Contingent
           S Debtor1 only
                                                                       Bi Unliquidated
           a Debtor 2 only
                                                                       D Disputed
           D Debtor1 and Debtor2 only                                  Type of NONPRIORinr unsecured claim:
           D At least one of the debtors and another                   D Student loans
           D Check if this claim Is fora community debt                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims

           S No                                                        D Debtsto pensionor profit-sharingplans, andothersimilardebts
           a Yes                                                       m Other Specify 2019 KIASOUL22,000 miles

Part          List Others to Be Notified About a Debt That You Already Listed
5. Use this page only If you have others to be notified aboutyour bankruptcy, for a debtthat you already listed in Parts 1 or 2. Forexample, if a collection agency is
   trying to collect from you for a debtyou oweto someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
   more than one creditor for any ofthe debts that you listed in Parts 1 or 2, list the additionalcreditors here. Ifyou do not haveadditionalpersons to be notifiedfor
  any debts in Parts 1 or 2, do not fill out or submit this page.

              Add the Amounts for Each T                e of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. Thss information is for statistical reporting purposes only. 28 U.S.C. §159. Addthe amounts for each type
  of unsecured claim.

                                                                                                                                     Total Claim
                        6a    Domestic support obligations                                                    6a.        $                          0.00
Total claims
from Part 1             6b    Taxes and certain other debts you owe the government                            6b.        $                          0.00
                        6c    Claims for death or personal injury while you were intoxicated                  6c.        $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.          6d.       $                          0.00


                        6e    Total Priority. Add lines 6a through 6d.                                         6e.                                  0.00

                                                                                                                                     Total Claim
                        6f.   Student loans                                                                    6f.                            53, 000. 00
Total claims
from Part 2             6g    Obligations arising out of a separation agreement or divorce that you
                              didnotreportaspriorityclaims                                                     69                                   0.00
                        6h,   Debts to pension or profit-sharing plans, and other similar debts                6h.                                  0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.                                  27, 616.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                      8j.                            80,616.00



Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 7 of 7

             Case 2:19-bk-13662-EPB                               Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09
Software Copyright (c) 1996-2019 Best Case. LLC - www. bsstcase. com
                                                                                                                                                            Desc
                                                                                                                                                            Best Case Bankruptcy

                                                                  Main Document   Page 17 of 33
Fill in

Debtor 1                       VANESSAPAYTON
                               First Name                         Middle Name              Last Name

Debtor 2
(Spouse if, filing)            First Name                         Middle Name              Last Name


United States            Bankruptcy Court for the:         DISTRICTOF ARIZONA

Case number
(if known)                                                                                                                              [3 Check if this is an
                                                                                                                                           amended filing



Official Form 106G
Schedule G: Execute                                         Contracts and Unex i red Leases                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, if more space is needed, copy the additional page, fill it out, numberthe entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.         Do you have any executory contracts or unexpired leases?
           -     No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           D Yes. Fili in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
           and unexpired leases.



               Person or company with whom you have the contract or lease                     State what the contract or lease is for
                               Name, Number, Street, Cily, State and ZIP Code
 2.1
                Name



                Number       Slrc-et

                Citv                                     State                  ZIP Code
 2.2
                Name



                Number       Street

                Cit                                      State                  ZIP Code
 2.3
                Name



                Number       Street


               ~C\t                                      State                  ZIP Code
  2.4
                Name


                Number       Street


                City                                     State                  ZIP Code
     2.5
                Name


                Number       Street


                City                                     State                  ZIP Code




Official Form 106G                                      Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1986-2019 Best Case, LLC - www. bestaase. com                                                                                 Best Case Bankruptcy

                       Case 2:19-bk-13662-EPB                         Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                Desc
                                                                      Main Document   Page 18 of 33
Fill                                                   case:

Debtor 1                    VANESSAPAYTON
                            First Name                            Middle Name       Last Name

Debtor 2
(Spouse if, filing)         Firs! Name                            Middle Name       Last Name


United States Bankruptcy Court for the:                  DISTRICTOFARIZONA

Case nurnbar
(if known)                                                                                                                 [3 Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsibie for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       H No
       D Yes

       2. Withinthe last 8 years, have you lived in a community property state or territory? (Community property states and tem'tories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

             No. Go to line 3.
       D Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


  3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
     in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
     Form 10SD), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or ScheduleG to
       fill out Column 2.

                Column 1: Your codebtor                                                             Column 2 The creditor to whom you owe the debt
                Name. Number, Streat, City, State and ZIP Code                                      Check all schedules that apply:

                                                                                                    D Schedule D, line
                                                                                                    D Schedule E/F, line
                                                                                                    D Schedule G, line
                Number             Street

                City                                      Siate                      ZIPCode



                                                                                                    D Schedule D, line
                                                                                                    D Schedule E/F, line
                                                                                                    D Schedule G, line
                Number             Street

                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                       Best Case Bankruptcy


               Case 2:19-bk-13662-EPB                                Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                    Desc
                                                                     Main Document   Page 19 of 33
           Fill

           Debtor 1                    VANESSAPAYTON
          Debtor 2
          (Spouse, if filing

          UnitedStates Bankruptcy Courtforthe: DISTRICTOFARIZONA
          Case number
          (If known)                                                                                                  Check if this is:
                                                                                                                      D An amended filing
                                                                                                                      0 A supplement showing postpetition chapter
          Official Form 1061                                                                                              13incomeasofthefollowingdate:
                                                                                                                         MM /DD/YYYY
      jschedyj_ej: Your income
      SS?^^^S?SS;'aXS^r,.
      ^eJlola
      »;,T.      re^efM^edand^
                                          ^^^^^^^^
                        :^"SUO^."^?n;S^^^
      .

            ^S,
            __LDescnbe Employment
      1.          Fill in youremployment
                  information.                                                   Debtor 1
                  Ifyou have more ihan onejob.                                   Hi Employed
                  attach a separate page with         Employment status                                                    D Employed
                  information about additional                                   D Not employed
                  employers.
                                                                                                                           D Not employed

                                                      Occupation
                                                                                SENIOR CUSTOMER CARE
                  Include part-time, seasonal, or                                REP.
              seif-employed work.
                                                                                BEST WESTERN
              Occupationmayinciudestudent Employer'sname                        'NTERNATIONAL
              or homemaker, if it applies.
                                                     Employer's address



                                                     How long employed there?               3 YEARS
                                                 Monthl Income


  TSS ss.r' --'0""'."".'"". "»«""." "o>""«>.»?..fc,.nyin., .,.." ," «,.^. ,^. ^ ",,."",
  .




 ^oeuSu r^oanc;i:1See£^esth^no.                            ne   6mployer'   combine the information for -"
                                                                                                             -Payers forthat person       on   the lines   below. ^
                                                                                                                                                                  'ou   need


                                                                                                                 For Debtor 1         For Debtor 2 or

  2. ±!:,,monthly, grosswa9es,salary, andcommissions (beforeall i
  - deductions). Ifnotpaidmonthly, calculatewhat"t"h:^o~n;^l^gde'^uy|do'be.                            2. $           3, 367.00                              N/A
  3. Estimate and list monthly overtime pay.                                                          3. +$                0. 00                             N/A
 4. Calculate gross income. Add line2 + line 3.                                                       4.            3, 367.00                              N/A




Official Form 1061
                                                                                 Schedule I: Your Income
                                                                                                                                                                   page 1
                       Case 2:19-bk-13662-EPB                    Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                              Desc
                                                                 Main Document   Page 20 of 33
                                                                                                                   Case number {if known)
Debtor 1         VANESSA PAYTON

                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing
                                                                                                                                                      @ spouse
                                                                                                                                                        spous<
                                                                                                            4.     T          3, 367. 00     T              N/A
          Copy line 4 here

          List alt payroll deductions:
                                                                                                            5a.     $           595. 00       $            N/A
          5a. Tax, Medicare,and SocialSecurity deductions                                                                                                  N/A
                                                                                                            5b.     $             0.00        $
          5b. Mandatorycontributionsfor retirementplans                                                     5c.     $            134. 00      $            N/A
          5c. Voluntarycontributionsfor retirementplans                                                     5d.     $              0.00       $            N/A
          5d. Required repayments of retirement fund loans                                                  5e.      $           267.00       $            N/A
          5e.       Insurance
                                                                                                            5f.      $             0.00       $            N/A
          5f.       Domestic support obligations                                                                     $              0. 00     $            N/A
                                                                                                            5g.
          5g.       Union dues                                                                              5h.+ $                  0.00 + $               N/A
          5h.       Other deductions. Specify:
                                                                                                            6.      $            996.00       $                N/A
6.        Addthe payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.
                                                                                                            7.       $         2, 371.00      $                N/A
          Ca!cuiate total monthly take-home pay. Subtract line 6 from line4.
          Listall other income regularly received:
          8a"1°Net'i'ncomefrom7ental'property andfrom operating a business,
                                i, or farm                             ,          ,
                    Attach a statement for each property and business showing gross^
                    receipts, ordinary and necessary business expenses,                                      8a.                     0. 00                     N/A
                    monthly net income.                                                                      8b.                     0. 00                     N/A
           Sb.      Interest and dividends
           8c.      Famiiysupport payments thatyou, a non-fiting spouse, ora dependent
                    ^'ltj ?e aliSv espousal support, child support, maintenance, divorce                     8c.                     0.00                      N/A
                    settlement, and property settlement.                                                                             0.00                      N/A
                                                                                                             80.
           8d.      Unempioyment compensation                                                                8e.                     0. 00                     N/A
           8e.       Social Security
           8f.       Othergovernmentassistancethatyouregulariyreceive ^^ ^^
                     Sje^ash'assistance andthe value (ifknown) ofany^no^^ash^ssistance
                     that'you'receive,suchasfoodstamps(benefits ^
                     Nutrition Assistance Program) or housing subsidies.                                         8f. $                0.00 $                   N/A
                     Specify                                                                                     8g. $                0.00 $                   N/A
           8g.       Pension or retirement income                                                                8h.+ $               0. 00 + $                N/A
           8h.       Other monthly income. Specify:
                                                                                                                 9. $                 0.00 $                    N/A
     9.     Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.
                                                                                                            10. S          2,371.00 + $              N/A = $          2, 371. 00
     10. Calculate monthly income. Add line 7 + line 9.
            Add the entries in line 10for Debtor 1 and Debtor2 or non-filing spouse.

     ". s^ss^s^^^^v^'^y^^^^^^
            SS'S^Sn                      ts already included ,   n   lines 2-10   or   amounts that are not available to pay expenses
                                                                                                                                      listed in
                                                                                                                                                   Sc^le ^ ^
            Specify:              _                                  -


     ". ^^^^^"^w^sss-^, ^^^^^^                                                                                                                                        2, 371. 00
            applies
                                                                                                                                                           Combined
                                                                                                                                                           monthly income

      13. Doyouexpectanincreaseordecreasewithintheyearafteryoufilethisform?
                       No.
                Q      Yes. Explain:




                    Case 2:19-bk-13662-EPB                   Doc 6 FiledSchedule
                                                                         10/25/19I: Your Entered
                                                                                         Income  10/28/19 11:21:09                                             Desc     page 2
      Official Form 1061
                                                             Main Document     Page 21 of 33
Fill in

Debtor 1                VANESSAPAYTON                                                                       Check if this is:
                                                                                                            D    An amended filing
Debtor 2                                                                                                    0    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                              13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF ARIZONA                                                    MM / DO / YYYY

Case niimto.i
(If known)



Official Form 106J
Scheduie J: Your Ex enses                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

                \ Describe Your Household
1.        Is this a joint case?
          B No. Go to line 2.
          D Yes. Does Debtor 2 live in a separate household?
                  D No
                  a Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.        Do you have dependents?         B No
          Do not list Debtor 1            Q Yes.   Fill out this information for   Dependent's relationship to        Dependent's     Does dependent
          and Debtor 2.                            each dependent..............    Debtor 1 or Debtor 2                               live with you?
                                                                                                                                     C   '^"....1

          Do not state the                                                                                                            D No
          dependents nsmss.                                                                                                           D Yes
                                                                                                                                      D No
                                                                                                                                      D Yes
                                                                                                                                      D No
                                                                                                                                      D Yes
                                                                                                                                      D No
                                                                                                                                      D Yes
          Do your expenses include               L- No
          expenses of people other than
                                                 D Yes
          yourself and your dependents?

                 Estimate Your Ongoing Monthly Expenses
     stimate yourexpenses as of your bankruptcyfiling date unless you are usingthis form as a supplementin a Chapter13 caseto report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the vaiue of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

4.        The rental or home ownership expenses for your residence. Include first mortgage
                                                                                                             4. $                           870.00
          payments and any rent for the ground or lot.

          If not included in line 4:


          4a.    Real estate taxes                                                                         4a. $                                0.00
          4b.    Property, homeowner's, or renter's insurance                                              4b. $                                0.00
          4c.    Home maintenance, repair, and upkeep expenses                                             4c. $                                0.00
          4d.    Homeowner's association or condominium dues                                               4d. $                                0.00
5.        Additional mortgage payments for your residence, such as home equity loans                         5. $                               0.00




Official Form 106J                                                    Schedule J: Your Expenses                                                        page 1

             Case 2:19-bk-13662-EPB                      Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                        Desc
                                                         Main Document   Page 22 of 33
Debtor 1     VANESSAPAYTON                                                                              Case number (if known)


      Utilities:
      6a. Electricity, heat, natural gas                                                                      6a.                                    120. 00
      6b. Water, sewer, garbage collection                                                                    6b.                                      0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                      6c.                                     80.00
      6d. Other. Specify:                                                                                     6d.                                     0. 00
7.    Food and housekeeping supplies                                                                           7.                                   350. 00
8.  Childcare and children's education costs                                                                   8.                                      0.00
9.  Clothing, laundry, and dry cleaning                                                                        9.                                     50.00
10. Personal care products and services                                                                       10.                                      0.00
11. iVledica! and dental expenses                                                                             11.                                     75. 00
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                              12.                                    175. 00
    Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, magazines, and books                                        13.                                    100. 00
14. Charitable contributions and religious donations                                                          14.                                      0.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a.   Life insurance                                                                                  15a.                                       0.00
      15b.   Health insurance                                                                                15b.                                       0.00
      15c.   Vehicle insurance                                                                               15c.                                    147. 00
      15d. Other insurance. Specify-                                                                         15d.                                       0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                16. $                                     0.00
17.   Installment or lease payments:
      17a.   Car payments for Vehicle 1                                                                      17a.                                   418. 00
      17b.   Car payments for Vehicie 2                                                                      17b.                                       0.00
      17c.   Other. Specify:                                                                                 17c,                                       0.00
      17d.   Other. Specify:                                                                                 17d.                                       0.00
18. Your payments of alimony, maintenance, and support that you did not report as                                                                       0.00
                                                                                                              18. $
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).
19. Other payments you make to support others who do not live with you.                                                                                 0.00
      Spec;fy:                                                                                                 19.
20.   Other rea! property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                                       20a. $                                     0.00
      20b.   Reai estate taxes                                                                               20b. $                                     0. 00
      20c.   Property, homeowner's, or renter's insurance                                                    20c. $                                     0. 00
      20d.   Maintenance, repair, and upkeep expenses                                                        20d. $                                     0.00
      20e.   Homeowner's association or condominium dues                                                     20e. $                                     0.00
21    Other: Specify:                                                                                         21 +$                                     0.00
22. Calcuiate your mon'ihly expenses
    22a. Add iines 4 through 21.                                                                                        $                       2, 385.00
      22b. Copy iino 22 (monthly expensesfor Debtor2), if any, from Official Form 106J-2                                $

      22c. Add line 22a and 22b. The result is your monthly expenses.                                                   $                       2, 385. 00
23. Caicufate your monthly net income.
      23a. Copy iine 12 (yourcombinedmonthly income) from Schedule I.                                        23a. $                               2, 371. 00
      23b. Copy your monthiy expenses from line 22c above.                                                   23b. -S                              2, 385. 00

      23c. Subtract your monthly expenses from your monthly income.                                                                                   -14. 00
           The result is your monthly net income.
                                                                                                             23c. I $

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you sxpect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the tsrms of your mortgage?
      8S NO.
      D Yes.             rbxpTau^here-




Official Form 106-J                                                  Schedule J: Your Expenses                                                                    page 2

         Case 2:19-bk-13662-EPB                         Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                                 Desc
                                                        Main Document   Page 23 of 33
 Fill

 Debtor 1                    VANESSA PAYTON
                             Firsl Name                      Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)         First Name                      Middle Name                 Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                             D Check if th is is an
                                                                                                                                            amended filing



Official Form 106Dec
Declaration About an individual Debtor's Schedules                                                                                                               12/15

If two married peopie ars filing together, both are equaliy responsibte for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U. S. C. §§ 152, 1341, 1519, and 3571.


                       Sign Beicw


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        D       No

                Yes. Name of person          MARK BLUEMKE                                                            Attach Bankruptcy Petition Preparefs Notice,
                                                                                                                     Declaration, and Signature (Official Form 119)


        Un      r p naity of perjury, I decl                               e summary and schedules filed with this declaration and
        that     e       e            c    ct.
                                                                      u                 x
               VANESSAPAYTON                                                                 Signature of Debtor 2
               Signature gf D^itor 1

               Date          1              ^QV\                                             Date




Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase. com                                                                                 Best Case Bankruptcy




                 Case 2:19-bk-13662-EPB                          Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                      Desc
                                                                 Main Document   Page 24 of 33
Fill

Debtor 1                 VANESSAPAYTON
                         First Name                        Middle Name                    Last Name

Debtor 2
(Spouse if, filing)      First Name                        Middle Name                    Last Name


United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                                  D Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  4/19
Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

                                                        Status and Where You Lived Before

1.     What is your current marital status?

       D      Married
       H      Not married

2.     During ths last 3 years, have you lived anywhere other than where you live now?

       a      No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1               Debtor 2 Prior Address:                               Dates Debtor 2
                                                                lived there                                                                        lived there
        10201 N 33RD AVE APT#292                                From-To:                     D Sameas Debtor 1                                     D Same as Debtor 1
        Phoenix, AZ 85051                                       02-2018/02-2019                                                                    From-To:




        8001 W ASTER DR                                         From-To:                     D Same as Debtor 1                                    D Same as Debtor 1
        Peoria, A2 85381                                        01-2014/01-2018                                                                    From-To:




3. Within ths last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
stefes and ferril.ohes include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto, Rico, Texas, Washington and Wisconsin.)

              No
       D      Yes. Make sure you fit! out Schedule H: Your Codebtors (Official Form 106H).



4.     Did you have any income from employment or from operating a business during this year or the two previous calendaryears?
       Fill in the total amount of income you received from all jobs and aii businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       D No
       EB Yes. Fill in the details.

                                                   Debtor 1                                                         Debtor 2
                                                   Sources of income                 Gross income                   Sources of income               Gross income
                                                   Check all that apply,             (before deductions and         Check all that apply.           (before deductions
                                                                                     exclusions)                                                    and exclusions)

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
Software Copynghl (c) 1936-2019 Best Case, LLC - www.bestcase corn                                                                                      Best Case Bankruptcy

               Case 2:19-bk-13662-EPB                           Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                          Desc
                                                                Main Document   Page 25 of 33
 Debtor 1     VANESSAPAYTON                                                                                 Case number (ifknown)



                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income                   Sources of income           Gross income
                                                  Check all that apply.             (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 FromJanuary1 ofcurrentyearuntil g ^gggg commissions,                                           $28, 426. 00       D Wages, commissions,
thedateyoufilodforbankruptcy:                     bonuses,tips                                                     bonuses, tips

                                                  D Operating a business                                           D Operatinga business

 For last calendar year:                             Wages, commissions,                        $32,870.00         D Wages, commissions,
(January 1 to December 31, 2018 )                 bonuses, tips                                                    bonuses, tips

                                                  D Operating a business                                           D Operating a business


5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      B     No
      a     Yes. Fill in the details.

                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income from              Sources of income           Gross income
                                                  Describe below.                   each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)

             Ust Certain Payments You IVladeJBeforeYou Filed for Bankruptcy

6.   Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      D     No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 D. S. C. § 101(8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?
                    0 No.         Go to line 7.
                    I-i Yes Listbeloweachcreditortowhomyoupaida totalof$6,825*ormore inoneormorepaymentsandthetotalamountyou
                                paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                not include payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

      B     Yes. Debtor1 or Debtor2 or both haveprimarily consumerdebts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     S No.        Go to line 7.
                    !-.' Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                  an attorney for this bankruptcy case.


       Creditor's Name and Address                             Dates of payment             Total amount           Amount you       Was this payment for.
                                                                                                    paid                still owe




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC www.bestcase. mm                                                                                   Best Case Bankruptcy

             Case 2:19-bk-13662-EPB                           Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                        Desc
                                                              Main Document   Page 26 of 33
Debtor 1       VANESSAPAYTON                                                                                Case number (if known)




7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debtyou owed anyonewho wasan insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or ownerof 20% or more oftheirvoting securities; and any managingagent,
     including one for a business you operate as a sole proprietor. 11 U. S.C. § 101. Include payments for domestic support obligations, such as child
     support and alimony.

            No
     D      Yes. List all payments to an insider.
      Insider's Name and Address                                 Dates of payment            Total amount           Amount you        Reason for this payment
                                                                                                        paid          still owe

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
     insider?
     Include payments on debts guaranteed or cosigned by an insider.

            No
      D     Yes. List aii payments to an insider
       Insidar's Name and Address                                Dates of payment            Total amount           Amount you        Reason for this payment
                                                                                                        paid            still owe     Includecreditor's name

                                                 ossessions, and Foreclosures

9.   Within -I year before you fiied for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

            No
      D     Yes. Fill in the details.
       Case title                                                Nature of the case          Court or agency                          Status of the case
       Cass number

10 Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      D     No. Go to line 11.
      SB    Yes. Fill in the information below.
       Creditor Name and Address                                  Describe the Property                                        Date                        Value of the
                                                                                                                                                               property
                                                                  Explain what happened
       COPPER STATE FINANCIAL                                                                                                  10-18-19                        $310.00
       MANAGEMENTLLC
                                                                  D Property was repossessed.
                                                                  D Property was foreclosed.
                                                                      Property was garnished.
                                                                  D Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
            No
      a     Yes. Fill in the details.
       Creditor Name and Address                                  Describe the action the creditor took                        Date action was                  Amount
                                                                                                                               taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assigneefor the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?
      B     No
      D     Yes




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3

Software Copynghl (C) 1996-2019 Best Case. 1-LC - www beslcase. com                                                                                    Best Case Bankruptcy
             Case 2:19-bk-13662-EPB                              Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                        Desc
                                                                 Main Document   Page 27 of 33
Debtor 1       VANESSA PAYTON                                                                                    Case number {if known)




13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      ^     No
     D      Yes. Fill in the details for each gift.
      Gifts with a total value of more than $600                             Describe the gifts                                     Dates you gave                 Value
       per person                                                                                                                   the gifts

       Person to Whom You Gave the Gift and
      Address:


14. Within2 years beforeyoufiledforbankruptcy, didyou giveanygifts orcontributionswitha total valueof morethan$600to anycharity?
      E     No
      D     Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                        Describe what you contributed                          Dates you                      Value
       more than $600                                                                                                               contributed
       Charity's Name
       Address (Number, Street, City, Slate andZIPCode)

              List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

      B      No
      D      Yes. Fill in the details.
       Describe the property you lost and                        Describe any insurance coverage for the loss                       Date of your      Value of property
       how the loss occurred                                                                                                        loss                           lost
                                                                 Include the amount that insurance has paid. List
                                                                 pending insurance claims on line 33 of Schedule A/B:
                                                                 Property.

               List Certain Payments or Transfers

16. Within1 yearbeforeyou filedfor bankruptcy, did you or anyoneelse actingon your behalfpayor transferany property to anyoneyou
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      D      No
      H      Yes. Fill in the details.
       Person Who Was Paid                                                   Description and value of any property                  Date payment             Amount of
       Address                                                               transferred                                            or transfer was             payment
       Email orwebsite address                                                                                                      made
       Person Who Made the Payment, if Not You
       AFFORDABLEDOCUMENTSAZ LLC                                                                                                    10-18-19                    $200.00
       60 E RIO SALADO PKWY
       SUITE 900
       Tempo, AZ 85281


17. Within 'I year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deaiwithyourcreditors or to make paymentsto your creditors?
      Do not inciude any payment or transfer that you listed on line 16.

             No
      D      Yes. Fili in the details.
       Person Who Was Paid                                                   Description and value of any property                  Date payment             Amount of
       Address                                                               transferred                                            or transfer was             payment
                                                                                                                                    made




Official Form 107                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4

Software Cof-'yright (c) 199B.. 2019 Best Case, LLC - www. bestcase. com                                                                                Best Case Bankruptcy


              Case 2:19-bk-13662-EPB                                 Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                     Desc
                                                                     Main Document   Page 28 of 33
 Debtor 1       VANESSAPAYTON                                                                                  Case number {if known)




18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
      B      No
      D      Yes. Fill in the details.
       Person Who Received Transfer                                     Description and value of                  Describe any property or           Date transfer was
       Address                                                          property transferred                      payments received Or debts         made
                                                                                                                  paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often calied asset-protection devices.)
      Ei NO
      D      Yes. Fi" in the details.
       Name of trust                                                    Description and value of the property transferred                            Date Transfer was
                                                                                                                                                     made

                                                Accounts, Instruments, Safe Deposit Boxes, and Stora e Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
      said, moved, or transferred?
      Isiclude checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
      H      No
      a      Yes. Fill in the details.
       Name of Financial Institution and                           Last 4 digits of              Type of account or        Date account was                  Last balance
       AdiireSS (Number, Slreat, City, State and ZIP               account number                instrument                closed, sold,                 before closing or
       Code)                                                                                                               moved, or                              transfer
                                                                                                                           transferred

21. Do you now have, or did you have within 1 year before you fiied for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other vaiuabies?


             No
      D      Yes. Fill in the details.
       Name of Financial Institution                                    Who else had access to it?             Describe the contents                     Do you still
       Address (Number, Street, City, State and ZIP Code)               Address (Number, Street, City,                                                   have it?
                                                                        State and ZIP Code)

22.   Have you stored propR rty in a storage unit or place other than your home within 1 year before you filed for                         bankruptcy?

             No
      G Yes. FiSi in the details.
       Name of Storage Faciiity                                         Who else has or had access             Describe the contents                     Doyou still
       Address 'Number,Street, City, StateandZIPCode)                   to it?                                                                           have it?
                                                                        Address (Number,Street,City,
                                                                        Stats and ZIP Code)




23    Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.

      S     No
      D     Yes. Fiii in the details.
       Owner's Name                                                     Where is the property?                 Describe the property                                   Value
       AddreSS (Number, Street, City, Stateand ZIPCode)                 (Number, Street, City, State and ZIP
                                                                        Code)




For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 5
Software Rc. pyright (c) 199B-2019 Best Case, LLC -www. b9slcase. com                                                                                      Best Case Bankruptcy
               Case 2:19-bk-13662-EPB                              Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                          Desc
                                                                   Main Document   Page 29 of 33
Debtor 1      VANESSA PAYTON                                                                                         Case number (if known)




     toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
     regulations controlling the cleanup of these substances, wastes, or material.
     S/(e means any location, facility, or property as defined under any environmental law, whetheryou now own, operate, or utilize it or used
     to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental taw defines as a hazardous waste, hazardous substance, toxic substance,
     hazardous material, pollutant, contaminant, or similar term.

Report ail notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
      D     Yes. Fiji m the details.
       Name of site                                                       Governmental unit                             Environmental law, if you         Date of notice
      AddfeSS (Numbor, Strp.el, City, State andZIPCode)                   Address (Number, Street, City, State and      know it
                                                                          ZIPCode)

25. Have you notified any governmental unit of any release of hazardous material?

            No
      a     Yes. Fill in the details.
      Name of site                                                        Governmental unit                             Environmental law, if you         Date of notice
      Address (Number, Street, City, State andZIPCode)                    Address (Number, Street, City, State and      know it
                                                                          ZIPCode)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
      G     Yes. Fi!l in the details.
      Case Titie                                                          Court or agency                            Nature of the case                   Status of the
       Case Number                                                        Name
                                                                          Address (Number, Street, City,
                                                                          State and ZIP Code)

                                                               or Connections to An Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            D A sole proprietor or self-employed in a trade, profession, or other activity, eitherfull-time or part-time
            D A member of a limited liability company (LLC) or iimited liability partnership (LLP)
            a A partner in a partnership
            D An officer, director, or managing executive of a corporation

            D An owner of at least 5% of the voting or equity securities of a corporation

      E§ No. Noneof the aboveapplies. Goto Part 12.
      D     Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                                  Describe the nature of the business                 Employer Identification number
       Address                                                                                                            Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                     Name of accountant or bookkeeper
                                                                                                                          Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone aboutyour business? Include all financial
      institutions, creditors, or other parties.

      S3 No
      D Yes. Fm in the details below.
       N=we                                                           Date Issued
       Ado'ross
       (Number, Street, City, State and ZIP Code)




I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
OfficiaiForm 107                                          Statement of Financia!Affairs for IndividualsFiling for Bankruptcy                                               page 6
Software CoDyr'ijhl (c) 1996-3019Besi Case, LLC -www.   bestcase.   com                                                                                     Best Case   Bankruptcy
              Case 2:19-bk-13662-EPB                                  Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                        Desc
                                                                      Main Document   Page 30 of 33
Debtor 1       VANESSAPAYTON                                                                                  Case number {if known)




are t ue and correct. I un            stand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with bankruptcy cas' an r                 ult i fines u to $250, 000, or imprisonment for up to 20 years, or both.
1 U. '. .         5, 3           519,


VA ESSA PAYTON                                                            Signature of Debtor 2
Signature of -ebtq^l

Date     3 ~~"                                                            Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
  No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
   Yes. Name of Person              MARK BLUEMKE .Attach the Bankruptcy Petition Preparefs Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                       page?

Software Copyright (c) 19S6-2019 Best Case, LLC - www. bestcase. com                                                                   Best Case Bankruptcy

              Case 2:19-bk-13662-EPB                              Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                       Desc
                                                                  Main Document   Page 31 of 33
 Fill

 Debtor 1                  VANESSA PAYTON
                           First Name                          Middle Name

 Debtor 2
 (Spouse if. filing)       First Name                          Middle Name               Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if knowni                                                                                                                           D Check if this is an
                                                                                                                                         amended filing



Official Form 108
Statement of Sntention for Individuals Filin                                                         Under Cha ter7                                        12/15


If you are an individual filing under chapter 7, you must fili out this form if:
  - creditors have claims secured by your property, or
  you have leased persona! property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
               whicheveris earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
               on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
               write your name and case number (if known).

                List Your Creditors Who Have Secured Claims

1 For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identity tiw crariitor and . 'the pi pparty Uiat is uoliatefai           What do you intend to do with the property that      Did you claim the property
                                                                             secures a debt?                                      as exempt on Schedule C?



    Creditor's         SOUTHERN HSLLS ACCEPTANCE                             D Surrenderthe property.                             D No
    name.
                                                                             D Retain the property and redeem it.
                                                                             S Retain the property and enter into a                    Yes
    Description of 2019 KIA SOUL 22, 000 miles                                  Reaffirmation Agreement.
    prooerty                                                                 D Retainthe property and [explain]:
    securing debt:

                List Your Unexpirsd Personal Prope                  Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not iist real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes


 Lessor's name:                                                                                                                D No

Official Form 108                                         Statement of Intention for Individuals Filing Under Chapter 7                                       page 1
Software Copyright (c) 199!;-20'19Bsyt Case. LLC - www. bestca5e. com                                                                             Best Case Bankruptcy



                 Case 2:19-bk-13662-EPB                            Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                                 Desc
                                                                   Main Document   Page 32 of 33
Debtor I     VANESSA PAYTON                                                                        Case number [if known)


Description of leased
Property:                                                                                                                   D Yes

Lessor's name:                                                                                                              D No
Description of leased
Property:                                                                                                                   D Yes

Lessor's name:                                                                                                              D No
Description of ieased
Property;                                                                                                                   D Yes

Lessor's name:                                                                                                              D No
Description of leased
Property:                                                                                                                   D Yes

Lessor's name:                                                                                                              D No
Description of leased
Property:                                                                                                                   D Yes

              i n Be!ow


Underpenaltyof perjury, I dec! re at I have dicatedmy intentionaboutanyproperty of myestatethatsecuresa debtandanypersonal
property th3ti iS(pubjecttpap        u   exp    d    as




      VANESSAPAYTON                                                                   Signature of Debtor 2
      Signatureof Dejptor 1

                   [0\7^ V)V\                                                      Date




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                            page 2

Software Copyright (c) 199S-2019Best Case, LLC- www. bestcase.com                                                                   Best Case Bankruptcy



            Case 2:19-bk-13662-EPB                            Doc 6 Filed 10/25/19 Entered 10/28/19 11:21:09                        Desc
                                                              Main Document   Page 33 of 33
